NORIT N.V. Nijverheidsweg-Noord 72 3mersfoort The Netherlands July 17, 2012 BY EDGAR Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, DC 20549-4561 Re: Norit N.V. Application for Withdrawal of Registration Statement on Form F-1 (File No. 333-180194) Ladies and Gentlemen: Pursuant to Rule 477 under the Securities Act of 1933, as amended, Norit N.V. (the “Company”) hereby requests the immediate withdrawal of its Registration Statement on Form F-1 (File No. 333-180194) (the “Registration Statement”). The Company is requesting withdrawal of the Registration Statement due to the Company’s decision not to proceed with the initial public offering contemplated by the Registration Statement. No securities were sold pursuant to the Registration Statement. NORIT N.V. By: /s/ Ronald D. Thompson Name: Ronald D. Thompson Title: Director and Chief Executive Officer
